Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,740,702. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader in each and every aspect of the patent claim and are thus anticipated.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-13 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamtgaard (US 2014/0285660).
Regarding claim 1, Jamtgaard teaches a method comprising through a computer vision monitoring system (para [0038], [0046], [0052], [0099]), detecting and tracking a human as a computer vision modeled person within an environment (para [0038], [0046], [0052], [0099]), the computer vision monitoring system being part of a computing platform managing a user interaction experience (para [0038], [0046], [0052], [0099]);  through at least one associative mechanism, establishing an association between the computer vision modeled person and at least one associative element and thereby associating the computer vision modeled person and a user-record linked through the associative element (para [0007], [0052], [0083], [0085], [0087], [0105]); and directing the user interaction experience at least in part based on the combination of the modeled person and at least the user-record (para [0113]-[0116]).

Regarding claim 2, Jamtgaard teaches establishing the association comprises of, through an association monitoring system, detecting a device instance with coincident proximity to the modeled person (para [0039], [0042]) and selecting a user-record by an identifier of the device instance (para [0002], [0007], [0052], [0083], [0085], [0087], [0105]), thereby associating the modeled person, the device instance, and the user-record (para [0002], [0007], [0052], [0083], [0085], [0087], [0105]).

Regarding claim 3, Jamtgaard teaches authenticating a user-account in the device instance (para [0100], [0105]): and wherein selecting a user-record in association with the device 

Regarding claim 4, Jamtgaard teaches directing the user interaction experience comprises synchronizing state at the device instance with state of the computer vision monitoring system (abstract; para [0007], [0039], [0042], [0052], [0083], [0085], [0087], [0105]).

Regarding claim 5, Jamtgaard teaches the user interaction experience comprises communicating modeled state of the CV monitoring system to the device instance (abstract; para [0007], [0039], [0042], [0052], [0083], [0085], [0087], [0105]).

Regarding claim 6, Jamtgaard teaches at the computing platform, receiving user input communicated from the device instance (para [0104]-[0106], [0110], [0116]); and wherein directing the user interaction experience comprises executing the user interactive experience based in part on the combination of modeled state of the computer vision monitoring system and the user input (para [0075], [0104]-[0106], [0110], [0116]).

Regarding claim 7, Jamtgaard teaches the device instance is an application instance operable on a personal computing device (para [0100], [0110], [0113]).

Regarding claim 8, Jamtgaard teaches the device instance is a computing device with shared usage in the environment (para [0100]).



Regarding claim 10, Jamtgaard teaches detecting the device instance comprises detecting location of a device instance within the environment (para [0094], [0101]).

Regarding claim 11, Jamtgaard teaches detecting the device instance comprises entering the device instance into a pairing mode configured to generate an identifying signal through a user interface output If the device instance (para [0100], [0105]).

Regarding claim 12, Jamtgaard teaches detecting the device instance comprises, at the device instance, directing a physical action of the user and detecting a corresponding physical action of the modeled person and thereby associating the device instance with the modeled person (para [0107], [0109], [0113]).

Regarding claim 13, Jamtgaard teaches at the device instance in communication with the computing platform, sensing device motion and wherein establishing an association between the computer vision modeled person and at least one associative element comprises detecting the associated device instance with device motion that satisfies a synchronization condition with computer vision modeled person activity (abstract; para [0038], [0043], [0081]-[0083]).



Regarding claim 17, Jamtgaard teaches prior to establishing an association, requesting confirmation of the association of a device instance, and establishing the association upon receiving affirmative confirmation of the association (para [0100], [0105]).

Regarding claim 18, Jamtgaard teaches . through the computer vision monitoring system, detecting and tracking a second human as a second computer vision modeled person within the environment (para [0038], [0046]); . establishing an association between the second computer vision modeled person and at least a second associative element and thereby associating the second computer vision modeled person and a second user-record linked through the second associative element (para [0007], [0052], [0083], [0085], [0087], [0105]); and . directing a second user interaction experience at least in part based on the combination of the second modeled person and at least the second user-record (abstract; para [0007], [0039], [0042], [0052], [0083], [0085], [0087], [0105]).

Regarding claim 19, Jamtgaard teaches the user-record is an anonymous user-record (para [0100]).

Regarding claim 20, teaches the user-record is a user-account with user managed authentication credentials (para [0100], [0105]).

Regarding claim 21, Jamtgaard teaches setting permissions based in part on properties of established associations with the CV-person (para [0100], [0105]); and wherein directing the interaction experience comprises enforcing permissions during the interaction experience (para [0100], [0105]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamtgaard in view of  Duri (US 2008/0228585)
Regarding claim 14, Jamtgaard teaches at the device instance receiving identification (para [0100], [0105]); and associating human identity confirmation with the modeled person and user-record (para [0052], [0100], [0105]), but fails to disclose biometric. Duri teaches biometric (abstract; para [0007], [0019]). It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the method of Jamtgaard to include biometric as taught by Duri for the advantage of providing enhanced computer vision.

Regarding claim 15, Jamtgaard teaches establishing association further comprises identifying a human through the computer vision system and associating a human identity with the modeled person (para [0052], [0100], [0105]), but fails to disclose biometrically. Duri teaches biometrically (abstract; para [0007], [0019]). It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the method of Jamtgaard to include biometrically as taught by Duri for the advantage of providing enhanced computer vision.

Regarding claim 22, Jamtgaard teaches receiving a document of human identification (para [0100], [0105]); prompting permission validation (Fig 2; para [0100], [0105]); receiving validation of human identification (para [0100], [0105]); and wherein enforcing the permissions of the interactive experience further comprises permitting actions based in part on presence of validation of an associative element (para [0052], [0100], [0105]), but fails to disclose attaching that validation to an associative element. Duri teaches attaching that validation to an associative .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LEWIS G WEST/            Primary Examiner, Art Unit 2648